ON MOTION FOR REHEARING.
On motion for rehearing Cross raises for the first time here the point that he is entitled to have the oil and gas lease in question reformed because of a mutual mistake of the parties, who, Cross contends, agreed that Cross should receive from Navarro a bonus of $12,000.00 in cash net to him, and if anything were due the State because of the execution and delivery of the *571lease, Navarro and not Cross should pay it; that if the language of the lease did not so provide, it was because of a mutual mistake of the parties in undertaking to reduce their agreement to writing. The writer takes the view that the pleadings and proof raised this issue but that the trial court’s findings of facts were not complete enough to entitle Cross to a judgment, and, accordingly, the cause should be remanded to the district court for further proceedings. However, a majority of the court has concluded that the evidence is as a matter of law insufficient to warrant judgment in favor of Cross upon his claim of mutual mistake. Accordingly, this point is overruled.
The motion for rehearing urged by Cross and the motion to reform this court’s judgment presented by Navarro have been fully considered and are overruled.
Opinion delivered March 12, 1947.
Second rehearing overruled April 9, 1947.